                                      Case 3:18-cv-02287-GPC-MSB Document 30 Filed 11/13/18 PageID.2691 Page 1 of 6



                                       1   CORRIGAN & MORRIS, LLP
                                           Brian T. Corrigan (Cal Bar No. 143188)
                                       2   bcorrigan@cormorllp.com
                                           Stanley C. Morris (Cal Bar No. 183620)
                                       3   scm@cormorllp.com
                                           12300 Wilshire Boulevard, Suite 210
                                       4   Los Angeles, CA 90025
                                           Telephone: (310) 394-2800
                                       5   Facsimile: (310) 394-2825
                                       6   Attorneys for Defendants
                                           BLOCKVEST, LLC, and REGINALD
                                       7   BUDDY RINGGOLD, III
                                       8                        UNITED STATES DISTRICT COURT
                                       9                     SOUTHERN DISTRICT OF CALIFORNIA
                                      10 SECURITIES AND EXCHANGE                        Case No.: 18-CV-2287-GPC (BLM)
                                         COMMISSION,
12300 Wilshire Boulevard, Suite 210




                                      11                                                DEFENDANTS’ EX PARTE
  CORRIGAN & MORRIS LLP




                                                  Plaintiff,                            APPLICATION FOR AN ORDER:
      Los Angeles, CA 90025




                                      12
                                             vs.                                           (1) SETTING AN
                                      13
                                         BLOCKVEST, LLC, and REGINALD                          EVIDENTIARY HEARING
                                      14 BUDDY RINGGOLD, III aka RASOOL                        ON THE SEC’S REQUEST
                                         ABDUL RAHIM EL,                                       FOR PRELIMINARY
                                      15                                                       INJUNCTION AND OTHER
                                                  Defendants.                                  RELIEF;
                                      16
                                      17                                                   (2) GRANTING PERMISSION
                                                                                               TO FILE DECLARATIONS
                                      18                                                       OF INVESTORS IN
                                                                                               ROSEGOLD INVESTMENTS
                                      19                                                       LLP AND SECOND
                                                                                               SUPPLEMENTAL
                                      20                                                       DECLARATION OF
                                      21                                                       REGINALD RINGGOLD, III

                                      22                                                Complaint Filed: OCTOBER 3, 2018
                                      23                                                TRO ENTERED OCT. 5, 2018
                                                                                        PRELIMINARY INJUNCTION
                                      24                                                HEARING:
                                                                                        Date: November 16, 2018
                                      25                                                Time: 3:00 p.m.
                                                                                        Place: Courtroom 2 D
                                      26                                                221 West Broadway
                                                                                        San Diego, CA 92101
                                      27                                                Judge:   Hon. Gonzalo P. Curiel
                                      28
                                           DEFENDANTS’ EX-PARTE APPLICATION                              18 CV 2287-GPC (BLM)
                                                                                    1
                                      Case 3:18-cv-02287-GPC-MSB Document 30 Filed 11/13/18 PageID.2692 Page 2 of 6



                                       1 TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:
                                       2         Defendants, Reginald B Ringgold, III and Blockvest, LLC (collectively
                                       3 “Defendants”) hereby moves on an ex-parte basis (the “Ex-Parte Application”), for
                                       4 entry of an order: (i) setting an evidentiary hearing before the Court prior to its
                                       5 determination of whether to enter a preliminary injunction; and (2) granting
                                       6 Defendants permission to file declarations from each of the sixteen allegedly
                                       7 defrauded investors and Mr. Ringgold to supplement Defendant’s opposition to the
                                       8 SEC’s motion for a preliminary injunction. The proposed Declarations of each and
                                       9 every Rosegold investgor are submitted separately herewith.
                                      10         Defendants make this request by the ex-parte application, rather than noticed
12300 Wilshire Boulevard, Suite 210




                                      11   motion, because the Preliminary Injunction hearing is scheduled for this Friday,
  CORRIGAN & MORRIS LLP




                                           November 16, 2018. Defendants have no objections to a continuance of the TRO and
      Los Angeles, CA 90025




                                      12
                                      13   other relief until the evidentiary hearing date as may be necessary to accommodate
                                      14   the Court’s and the SEC’s schedule. Counsel for Defendants conferred with counsel
                                      15   for the SEC regarding this request and counsel for the SEC objects to Mr. Ringgold’s
                                      16   and Blockvest’s request for this Court to hear additional evidence.
                                      17         Defendants are suffering immediate harm because the SEC is not simply
                                      18 asking this Court to maintain the status quo or order Defendants to “obey the law”
                                      19 but instead request that this Court affirmatively enjoin Mr. Ringgold from
                                      20 participating in the purchase or sale of cryptocurrency and securities and a limitless
                                      21 asset freeze on a number of entities, including Rosegold Investments, LLP, which is
                                      22 not a defendants in this action. Each of the Rosegold investors have submitted a
                                      23 declaration herewith.
                                      24         This application is based on the attached Memorandum of Points and
                                      25 Authorities, the concurrently filed declarations or Reginald Ringgold, Declarations of
                                      26 each and every investor in Rosegold Investments LLP, and such other evidence and
                                      27 arguments as may be presented at any hearing on this matter.
                                      28
                                           DEFENDANTS’ EX-PARTE APPLICATION                                  18 CV 2287-GPC (BLM)
                                                                                     2
                                      Case 3:18-cv-02287-GPC-MSB Document 30 Filed 11/13/18 PageID.2693 Page 3 of 6



                                       1
                                            Dated: November 13, 2018
                                       2
                                                                                   /s/ Stanley C. Morris
                                       3                                           Corrigan & Morris LLP
                                       4                                           Counsel for Blockvest, LLC, and
                                                                                   Defendants Reginald Ringgold
                                       5
                                       6
                                       7
                                       8
                                       9
                                      10
12300 Wilshire Boulevard, Suite 210




                                      11
  CORRIGAN & MORRIS LLP

      Los Angeles, CA 90025




                                      12
                                      13
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                           DEFENDANTS’ EX-PARTE APPLICATION                        18 CV 2287-GPC (BLM)
                                                                               3
                                      Case 3:18-cv-02287-GPC-MSB Document 30 Filed 11/13/18 PageID.2694 Page 4 of 6



                                       1                    MEMORANDUM OF POINTS AND AUTHORITIES
                                       2 I.      INTRODUCTION
                                       3         The SEC starts this case armed with a team of lawyers, a strategy in place,
                                       4 documents, interviews and legal arguments well drafted. It hits Defendants by first
                                       5 tying their hands behind their backs, seizing all of their cash, depriving them of
                                       6 counsel, and ordering them to conduct no further business, and to not spend any
                                       7 money on lawyers or anything else. That is not due process.
                                       8         Defendants Reginal Ringgold and Blockvest LLC seek an evidentiary hearing
                                       9 to contest the extraordinary pre-judgment relief sought by the SEC in the form of a
                                      10 preliminary injunction. The proposed preliminary injunction constitutes an
12300 Wilshire Boulevard, Suite 210




                                      11 unprecedented bar of conduct and an open ended freeze on assets beyond the
  CORRIGAN & MORRIS LLP




                                      12 Defendants’ reach and without limitation to the likely relief to be secured in the case.
      Los Angeles, CA 90025




                                      13 Accordingly, Defendants ask the Court to take the necessary time and attention to
                                      14 consider the live witness testimony of the affected persons in this matter before
                                      15 imposing the civil death sentence urged by the SEC.
                                      16         This case involves only sixteen (16) investors in Rosegold Investments LLP,
                                      17 who invested $149,700 and who have provided the concurrently filed declarations.
                                      18 Many of those investors have also offered to appear in San Diego and testify for the
                                      19 Defendants. The only other investors are Defendant, Reginald Ringgold, who
                                      20 invested approximately $356,900, and Blockvest’s CFO, who invested $8,000. The
                                      21 SEC is mistaken about any other investors – there were none. (See, Ringgold
                                      22 Declaration filed herewith at ¶¶ 16-21 and Exhibit 6, 7 and 9 filed herewith).
                                      23 II.     FACTS
                                      24         The SEC obtained an extraordinarily broad and burdensome Temporary
                                      25 Restraining Order in this case ex parte before Defendants even knew they were the
                                      26 target of any SEC regulatory scrutiny, much less that such draconian relief would be
                                      27 sought. The SEC initially proceeded Ex Parte without an adequate basis to do so,
                                      28 without any investigation, without speaking with a single investor, and, accordingly,
                                           DEFENDANTS’ EX-PARTE APPLICATION                                18 CV 2287-GPC (BLM)
                                                                                    4
                                      Case 3:18-cv-02287-GPC-MSB Document 30 Filed 11/13/18 PageID.2695 Page 5 of 6



                                       1 Mr. Ringgold did not have an opportunity to respond prior to the issuance of an Order
                                       2 that banned Mr. Ringgold from working in the cryptocurrency business, and prohibits
                                       3 Mr. Ringgold and certain affiliated businesses (not named as defendants) from
                                       4 spending any money on anything, including hiring a lawyer (See, e.g. TRO at ¶ VI
                                       5 (Freezing assets of Mr. Ringgold, Rosegold Investments LLP, and five other non-
                                       6 defendant entities); ¶V (preventing Mr. Ringgold from buying or selling securities or
                                       7 cryptocurrency) at Ct Dtk 6). Before such draconian relief is made quasi-permanent
                                       8 in the form of an unprecedented pre-judgment preliminary injunction, Defendants
                                       9 seek a full and fair evidentiary hearing so that the Court can consider the underlying
                                      10 merits of the case before issuing relief, if any is deemed just.
12300 Wilshire Boulevard, Suite 210




                                      11 III     ARGUMENT
  CORRIGAN & MORRIS LLP




                                                 Defendants request a fair opportunity to be heard before the Court determines
      Los Angeles, CA 90025




                                      12
                                      13 the SEC’s request for an extraordinary pre-litigation preliminary injunction. The
                                      14 Defendants ask the Court to hear live testimony from the allegedly defrauded
                                      15 investors and Mr. Ringgold and to consider the declarations submitted herewith. The
                                      16 SEC has not provided the Court with a single investor into Blockvest or Rosegold
                                      17 that can claim it was even aware of the alleged misrepresentations regarding
                                      18 Blockvest, and the actual investors in Ringgold attest that they did not rely on any
                                      19 such misrepresentations. Nor is there any evidence that Mr. Ringgold or Blockvest
                                      20 profited, such that ill-gotten gains would likely be ordered disgorged in the case.
                                      21         Defendants have no history of violations of the securities laws or any other
                                      22 wrongdoing. Given the absence of any prior malfeasance, the Defendants deserve a
                                      23 hearing to explain their mental processes supporting their actions and to show why
                                      24 the extraordinary prejudgment remedies sought by the SEC are not warranted under
                                      25 all the facts and circumstances. See, Winter v. Natural Res. Def. Council, Inc., 555
                                      26 U.S. 7, 20, 129 S. Ct. 365, 172 L. Ed. 2d 249 (2008); Am. Trucking Ass'n, Inc. v. City
                                      27 of L.A., 559 F.3d 1046, 1052 (9th Cir. 2009).
                                      28
                                           DEFENDANTS’ EX-PARTE APPLICATION                                 18 CV 2287-GPC (BLM)
                                                                                    5
                                      Case 3:18-cv-02287-GPC-MSB Document 30 Filed 11/13/18 PageID.2696 Page 6 of 6



                                       1 IV.     CONCLUSION
                                       2         Considering the seriousness of the extraordinary pre-judgment relief sought
                                       3 against the Defendants, the Defendants should be allowed an evidentiary hearing to
                                       4 detail why the relief requested against these Defendants, with untarnished regulatory
                                       5 histories, should not be subjected to such draconian pre-trial relief.
                                       6
                                            Dated: November 13, 2018
                                       7
                                                                                         /s/ Stanley C. Morris
                                       8                                                 Corrigan & Morris LLP
                                       9                                                 Counsel for Blockvest, LLC, and
                                                                                         Defendants Reginald Ringgold
                                      10
12300 Wilshire Boulevard, Suite 210




                                      11
  CORRIGAN & MORRIS LLP

      Los Angeles, CA 90025




                                      12
                                      13
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                           DEFENDANTS’ EX-PARTE APPLICATION                                 18 CV 2287-GPC (BLM)
                                                                                    6
